Mr. Justice Thomas delivered the opinion of the court: This is a claim of the Federal Match Corporation for a refund of $393.72 franchise tax erroneously paid to the Secretary of State for the period beginning July 1, 1925, and ending June 30, 1926, in excess of the amount legally due under the provisions of the General Corporation Act. The Attorney General first filed a demurrer on behalf of " the State, and afterward filed a statement, attached to which is a copy of a letter from the Secretary of State admitting claimant is' entitled to a refund of $393.72, and the Attorney General consents to an award in favor of claimant for that amount. As the State was overpaid that amount, the demurrer will be overruled and claimant awarded the sum of $393.72.